HALL, Judge.
The appellant, Charles Shannon, challenges his convictions for attempted manslaughter with a firearm, aggravated assault, and possession of a firearm during the commission of a felony. We affirm in part and reverse in part.
We find no merit in the appellant’s first two issues on appeal. We do agree with the appellant’s contention that the trial judge erred in instructing the jury on attempted manslaughter by culpable negligence. The appellant was charged in count I of the information with attempted first-degree murder. The jury, however, found him guilty of the lesser included offense of attempted manslaughter with a firearm. Since attempted manslaughter by culpable negligence is not a crime recognized in Florida, Taylor v. State, 444 So.2d 931 (Fla.1983), the giving of the instruction on it constituted fundamental error.
Accordingly, we must reverse the appellant’s judgment and sentence for attempted manslaughter with a firearm and remand for a new trial on attempted manslaughter. Because the reversal of the appellant’s conviction under count I affects the appellant’s scoresheet, we must also reverse the appellant’s sentences under counts II and III and remand for resentencing. The appellant’s judgments under counts II and III are otherwise affirmed.
THREADGILL and PATTERSON, JJ., concur.